[Cite as State v. Mathews, 2018-Ohio-353.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :      JUDGES:
                                             :      Hon. John W. Wise, P.J.
        Plaintiff-Appellee                   :      Hon. William B. Hoffman
                                             :      Hon. Earle E. Wise, Jr.
-vs-                                         :
                                             :
DANA MATHEWS                                 :      Case No. 17CA92
                                             :
        Defendant-Appellant                  :      OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2004-CR-0531




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   January 26, 2018




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellee

GARY BISHOP                                         DANA MATHEWS, Pro Se
Prosecuting Attorney                                Inmate No. 472510
By: JOSEPH C. SNYDER                                Marion Correctional Institution
Assistant Prosecurting Attorney                     940 Marion-Williamsport Rd E
38 South Market Street                              Marion, OH 43302
Mansfield, OH 44902
Richland County, Case No. 17CA92                                                              2

Wise, Earle, J.

           {¶ 1} Defendant-Appellant Dana Mathews appeals the October 10, 2017

judgment of the Court of Common Pleas of Richland County, Ohio overruling appellant’s

motion to vacate or waive payment of court costs. Plaintiff-Appellee is the state of Ohio.

                                    FACTS AND PROCEDURAL HISTORY

           {¶ 2} In September 2004, appellant was convicted of aggravated murder with a

firearm specification, attempted murder with a firearm specification, felonious assault

with a firearm specification, having weapons under disability, and illegal possession of a

firearm in a liquor premises. He was sentenced to an aggregate prison term of 30 years

to life.

           {¶ 3} Appellant timely filed an appeal and this court affirmed the judgment of

conviction and sentence entered by the trial court. State v. Mathews, 5th Dist. No 2004-

CA-80, no official citation available (Feb. 8, 2006), appeal not accepted, Supreme Court

of Ohio No. 06-555. Appellant filed a motion with this court to reopen his appeal, which

was denied in June 2006.

           {¶ 4} In August, 2017, appellant filed a motion in the trial court to vacate or waive

payment of court costs. Appellant argued that although court costs were included in his

2004 sentencing judgment entry, he was not advised of this obligation at the time of

sentencing. Appellant asked the trial court to either hold a hearing to determine his

present and future ability to pay, or to waive all costs. On October 10, 2017, the trial court

denied the motion without a hearing. Appellant filed an appeal and the matter is now

before this court for consideration. Appellant raises one assignment of error:
Richland County, Case No. 17CA92                                                           3


                                                 I

         {¶ 5} "THE TRIAL COURT VIOLATED APPELLANTS DUE PROCESS RIGHTS

AND OHIO CONSTITUTION ARTICLE 1, SECTION 16. THE COURT DID NOT ORALLY

INFORM APPELLANT OF ANY COURTS COSTS."

         {¶ 6} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: “The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form.”

         {¶ 7} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 8} This appeal shall be considered in accordance with the aforementioned

rules.

         {¶ 9} Appellant argues the imposition of court costs is void and must be vacated.

Specifically, appellant argues that while his sentencing judgment entry orders him to pay

court costs, he was not orally informed of this obligation at the time of sentencing. He

argues the imposition of court costs is therefore void, must be vacated and all costs

collected to this point returned to appellant.

         {¶ 10} In support of his argument, appellant cites State v. Joseph 125 Ohio St. 3d
76, 2010-Ohio-954 926 N.E.2d 278. In that matter, the Ohio Supreme Court found a trial
Richland County, Case No. 17CA92                                                             4


court errs when it imposes court costs in the sentencing judgment entry after it fails to

impose those costs in open court at the sentencing hearing.

       {¶ 11} The Court further found that “[t]he civil nature of the imposition of court costs

does not create the taint on the criminal sentence that the failure to inform a defendant of

postrelease control does.” State v. Joseph, 125 Ohio St. 3d 76, 79, 2010-Ohio-954, 926
N.E.2d 278, 282, ¶ 21 (2010). “Therefore, the failure of the court to notify a defendant of

the obligation to pay costs so that he may move for a waiver of costs may be error

cognizable on direct appeal, but it does not render the sentence void.” State v. Chapman,

5th Dist. Richland No. 15CA20, 2015-Ohio-3114 at ¶ 11 citing Joseph at 21.

       {¶ 12} Joseph was decided in the context of a direct appeal from the sentencing

judgment imposing court costs. “Joseph does not support the argument that a trial court's

failure to orally notify a defendant in open court before imposing court costs can be

corrected after the appeal period expires.” State v. Pettway, 8th Dist. Cuyahoga No.

98836, 2013-Ohio-1348, ¶5.

       {¶ 13} Appellant could have raised the issue of court costs in his 2004 direct

appeal to this court and failed to do so. Accordingly, appellant’s argument is barred by

the doctrine of res judicata.
Richland County, Case No. 17CA92                     5


      {¶ 14} The assignment of error is overruled.



By Wise, Earle, J.

Wise, John, P.J. and

Gwin, J. concur.




EEW/rw